             Case 3:19-cv-00301-KGB Document 5 Filed 01/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

KEVIN JONES                                                                        PLAINTIFF

v.                              Case No. 3:19-cv-00301 KGB-BD

TY FRAISER, et al.                                                             DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Kevin Jones’ claims are dismissed without prejudice. The relief requested

is denied.

       It is so adjudged this 19th day of January, 2021.

                                                 __________________________________
                                                 Kristine G. Baker
                                                 United States District Judge
